IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-278-CV



AMERITRUST TEXAS, NATIONAL ASSOCIATION,

	APPELLANT

vs.



BANK ONE, TEXAS, N.A.,

	APPELLEE


 


FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY

NO. 58,370, HONORABLE GUY HERMAN, JUDGE PRESIDING

 


PER CURIAM
	The parties have filed an agreed motion for judgment.  The motion is granted. 
Tex. R. App. P. 59(a).
	The judgment of the trial court is reversed and judgment rendered in favor of
Ameritrust Texas, National Association, in accord with the settlement agreement of the parties.


Before Justices Powers, Jones and Kidd
Reversed and Rendered on Agreed Motion for Judgment
Filed:  December 8, 1993
Do Not Publish